SHARE CANCELLATION AGREEMENT


THIS AGREEMENT is dated for reference the 6th day of July, 2009.




BETWEEN:


Protecwerx Inc. 
                            (the “Company”)


AND:


Jerry
Boyd                                                                                     
                            (the “Shareholder”)




WHEREAS:


A.
The Shareholder is the registered and beneficial owner of 30,000,000 shares of
the Company’s common stock (the “Shares”); and



B.
The Company and the Shareholder recognize that cancelling of a portion of the
Shares will have a positive effect on the Company’s ability to secure a business
combination.



NOW THEREFORE, in consideration of the mutual promises set forth below and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Shareholder agree as follows:


Surrender


1.
The Shareholder shall return 23,000,000 of the Shares (the “Surrendered Shares”)
to the treasury of the Company and deliver to the Company share certificates
representing the Surrendered Shares.



 
Retirement



2.
The Company shall forthwith retire the Surrendered Shares pursuant to §78.283 of
Chapter 78 of the Nevada Revised Statutes.



 
Representations and Warranties



3.
The Shareholder represents and warrants to the Company that:



 
a.
he is the owner of the Surrendered Shares;



 
b.
he has good and marketable title to the Surrendered Shares; and



 
c.
the Surrendered Shares are free and clear of all liens, security interests or
pledges of any kind whatsoever.

 
1

--------------------------------------------------------------------------------


 
 
4.
The Company has obtained legal advice concerning this Agreement and has
requested that the Shareholder obtain independent legal advice with respect to
same before executing this Agreement.  In executing this Agreement, the
Shareholder represents and warrants to the Company that he has been advised to
obtain independent legal advice, and that prior to the execution of this
Agreement he has obtained independent legal advice or has, in his discretion,
knowingly and willingly elected not to do so.



 
General



5.
Each party shall execute and deliver such further and other documents and do and
perform such further and other acts as the other party may reasonably require to
carry out and give effect to the terms and intentions of this Agreement.



6.
Time is expressly declared to be of the essence in this Agreement.



7.
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.



8.
This Agreement is not assignable without the prior written consent of the
parties hereto.



9.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which shall together constitute one and the same
Agreement.  The delivery of executed copies of this Agreement by fax shall
constitute proper delivery, provided that originally executed counterparts are
delivered to the parties within a reasonable time thereafter.





IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first written above.
 

 
Protecwerx
Inc.                                                                                                

 
Per: /s/ Darrin Zinger                                                        
Darrin Zinger
President and CEO
Jerry Boyd
 
/s/ Jerry Boyd

 
2
 





